Case 1:20-mj-00101-GRJ Document 1 Filed 12/02/20 Page 1 of 6

AQ HOA 10818) Application tora Warsgety Telephone uc Uuer Reliable Lfecreinit Meats

UNITED STATES DISTRICT COURT

for the
Northern District of Florida

cat omg ce

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

Inthe Matter of the Search of
éHeiviy déscritte the property te be starched
ne dentifc et persone by mame aed ucddresss

the residence located at 1135 SW 9th Avenue,
Gainesville, Florida

La federal uw enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason fo belleve that on the following persen or PTOPeOrly fedespf thy perseatae deseribe dye
property to hy seareled and pive its incations:

See Attachment A.

located iathe Norther = Districtof Florida . hore is now concenled reef dw
person ur describe the property ta be seizerin
Sea Atlachment B.

‘Vhe basis for the search under Fed. R. Crim. P, 41(c) is feheck ome on mares!
g evidence of a crime;
@ contraband, fruits alcrime, or other items illewatly possessed:
wf property designed lor use, intended for use, ar gsed in committing a erie;
CF person to be arrested or a person who is unlawfully restrained.

The search is relied to a violation of:

Cody Section Offense Description
24 U.S.C, § 844(8\(1) Possession with intent to distribute controle substance{s)
TELUS, § 924ic} Possession of firearms} in furtherance of drug trafficking

‘The application is based on these facts:
See atlached affidavit from DEA Task Force Officer Peforrest Houston.

4 Continued on the attached sheet,

“T Delayed notice of days give euaet ening Ane iFmare dha 40 eas: ais requested under
WSUS. § 3103, the basis af whieh is set forth on the attached sheet.

{ “phen SS signa

Deforrest Houston, DEA Task Force Officer
Petatesd wameg and tiby
Attested to by the applicant in agcardance with the requirements of Fed, 1 Crim. P,dd Mn
seein email and telephone ‘ fypecyte tcbahle etecionte meats.
2020.12.02 17:03:31
Hay aoe r t
Date; December 2, 2020 ~05'00

Peda sane

City aid stue: Gainesville, Florida _ Gary R. Jones, United States Mayistrate Judge
CERTIFIED A TRUE PY Protest saiun suet atte
Jesai ublanovits, of Court

 
 

 

 

fa Deputy Clerk

 

 

 

 
Case 1:20-mj-00101-GRJ Document 1 Filed 12/02/20 Page 2 of 6

ATTACHMENT A
DESCRIPTION OF THE PREMISES TO BE SEARCHED

The premises to be searched is a single family residential home, associated
outbuildings and detached garages/storage unit located on the parcel. The
residential home to be searched has a white and tan stone exterior with tan trim.
The front door is dark in color and faces the north with the door knob on the right
side of the door. There are two windows on the right side of the door and one
window oii the left side of the door, The numbers “1135” are displayed in vertical
sequence on the left side of the single window. There are four layers of red brick
steps that lead up to the front door. There is a stone chimney on the northwest side
of the roof. There is a wooden platform porch on the east side of the residence. The
outbuilding to be searched is tan in color with white trim and is located on the
southeast side of the residential home. The outbuilding has a dark in color door that
faces north. There is a window on the right side of the door of the outbuilding. The
detached garage/storage unit is tan in color with white trim located on the east side
of the outbuilding. The detached garage/storage unit has two doors that face the
north. All three structures are located on the property of 1135 Southwest 9"
Avenue, Gainesville, Alachua County, Florida. To reach 1135 Southwest 9"
Avenue, Gainesville, Alachua County, Florida, begin at the intersection of US 441

(13™ Street) and Florida State Road 26 (University Avenue), Travel south on US

 

 
Case 1:20-mj-00101-GRJ Document 1 Filed 12/02/20 Page 3 of 6

441 for approximately 0.6 miles to Southwest 9" Avenue. Turn left (east) on
Southwest 9 Avenue and travel approximately 0.1 miles. The premises to be

searched will be on the right (south) side of the roadway.

 

 

 

 

 

 

 

 
20-mj-00101-GRJ Document 1 Filed 12/02/20 Page 4 of 6

Case 1

 
 

 

 

 

 
Case 1:20-mj-00101-GRJ Document 1 Filed 12/02/20 Page 5 of 6

ATTACHMENT B
ITEMS TO BE SEIZED
1, Controlled substances and chemicals used to manufacture controlled
substance;
2. Drug paraphernalia and other items used to manufacture, conceal,

package, and distribute controlled substances;

3. Weapons, ammunition, and personal armor such as a bulletproof vest;

4. U.S, currency and items evidencing the receipt, expenditure, or
concealment of illegal income from the distribution and/or manufacture of
controlled substances;

5. Items reflecting expenditures to facilitate the manufacture or
distribution of controlled substances;

6. Items reflecting ownership, residency, or occupancy of the property
(e.g., bills, photographs, leases, clothing);

7. Items reflecting criminal associations, including, but not limited to,
information stored in or on caller ID boxes, cellular phones, digital or electronic
notebooks, address books or other similar iterns;

8. Ledgers, journals, and diaries reflecting drug distribution or

manufacturing activities, drug customers, drug suppliers, or co-conspirators;

 

 
Case 1:20-mj-00101-GRJ Document 1 Filed 12/02/20 Page 6 of 6

9, Proceeds of drug distribution activities, including, but not limited to,
U.S. currency, jewelry, and other monetary instruments;

10. Safes (agents may drill) and safe deposit box records and keys;

11. Any other iterns used to facilitate criminal activity relating to the
distribution or manufacture of controlled substances (such as cellular phones and _
digital pagers), or to detect law enforcement (e.g., scanners), or to conceal the

same activity from law enforcement.

 

 
